Title: From George Washington to Anne-César, chevalier de La Luzerne, 18 October 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  Sir
                     
                     Head Quarters 18 Octr 1782
                  
                  I have the honor to inclose to your Excellency a Copy of an Estimate of Expences incurred by the conveyance of Information which I have had the honor at your request to transmit to the Marquis de Vaudreuil.
                  It has been communiated to me from the Quarter Master General who was intrusted by me to institute the Chain of Expresses—and at the same time it is intimated to me that he shall be obliged in a short time to call on me for Money to defray the Expence.  with the greatest respect and esteem I have the honor to be Sir Your Excellencys Most Obedient humble Servant
                  
                     Go: Washington
                  
                  
                     P.S.  The Acct of Expences in procuring Intelligence has not yet been handed to me—I expect some mention of it every Day.
                  
                  
                Enclosure
                                    
                     
                        
                           c.18 October 1782
                        
                     
                     12 Dragoon Expresses posted at the different States between Hudson’s River and Hartford, At 2 2/3 Dollars each pr Week, is pr Day4.4/7Dollars.13 Hired Expresses from Hartford to Boston At One Dollar pr Day each, is pr Day1317. 4/7Which is pr Month of 30 Days527. 1/7Contingent Expenses for Shoeing the Dragoon Horses, Ferriage &c. pr Month10    537. 1/7
                     
                  N.B.  The Chain was established about the middle of August.
                  
               